("\   "         '1 7:t
                                                                                         06/29/2021

                                          <a
                                           -j



                                                                                     Case Number: PR 21-0005
          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      PR 21-0005
                                                                             FILED
                                                                               JUN 29 2021
                                                                             Bowen Greerwvooa
                                                                                    Supreme Cour
                                                                           Clerk of
                                                                              State of MontanR
IN RE THE MOTION OF JOHN ALBERT
DOW,III FOR ADMISSION TO THE BAR                                     ORDER
OF THE STATE OF MONTANA




      John Albert Dow, III has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Comrnission on Character and Fitness has certified that Dow has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, John Albert Dow, III may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
ofthe Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this7
                ---1 day ofJune, 2021.



                                                             ChiefJustic
    44e,zt......
         Justices




7